ITEMID: 001-61821
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF PASTELI AND OTHERS v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 6. The applicants, all of whom are Moldovan citizens, live in the Republic of Moldova. They were born in 1920, 1927, 1925 and 1928 respectively.
7. On 29 July 1994 and on 16 February 1995 the Government and the Parliament passed two decisions according to which the deposits of certain categories of persons at the Savings Bank have to be index-linked. According to the decisions, the Ministry of Finance was supposed to allocate the necessary funds to the Savings Bank. However it failed to do so and the Savings Bank could not carry out the decisions of the Parliament and of the Government.
8. In 2000 and 2001 the applicants lodged with the Râşcani District Court civil actions against the Ministry of Finance in which they sought compensation.
9. By judgments of 25 August 2000 and 29 September 2000 the court awarded Ms Sofia Pasteli compensation of MDL 734 and MDL 1,466 respectively. No appeal was lodged and the judgments became final.
10. By judgment of 6 December 2000 the court awarded Ms Nadejda Cernicov compensation of MDL 4,398. No appeal was lodged and the judgment became final.
11. By judgment of 25 August 2001 the court awarded Mr Pavel Careţchi compensation of MDL 2,904. No appeal was lodged and the judgment became final.
12. By judgment of 25 August 2001 the court awarded Ms Maria Careţchi compensation of MDL 5,876. No appeal was lodged and the judgment became final.
13. On unspecified dates the applicants lodged complaints about the non-enforcement of the judgments with the Ministry of Justice and the Enforcement Authority. In its replies, the Ministry of Justice and the Enforcement Authority informed them that the judgments could not be enforced, as no funds had been provided for the enforcement of judgments by the relevant legislation within the annual State budget.
14. On 22 April 2003, after the cases were communicated to the Government, the judgments were executed by the Ministry of Finance.
15. The relevant provisions of the Code of Civil Procedure, in force at the material time, stated:
Article 336. The decisions of the courts and other authorities susceptible to enforcement
The following are the acts which have to be enforced in accordance with the provisions of the present Code: 1) Civil law judgments, orders and decisions adopted by the courts...
Article 338. The issuance of the enforcement warrant
The enforcement warrant is issued by the court to the creditor, after the judgment has become final, except for cases of immediate enforcement, when the enforcement warrant is issued immediately after the delivery of the judgment.
Article 343. The request to start the enforcement procedure
The bailiff starts the enforcement procedure at the request of the persons enumerated in Article 5 of the present Code. In cases provided for in the second paragraph of this article, the bailiff starts the enforcement procedure following the judge’s order.
Article 349. The supervision of enforcement of judgments
The supervision of the correct and prompt enforcement of judgments is conducted by the Department of Judgment Enforcement of the Ministry of Justice.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
